DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 4 – 7 are allowed. Claims 2 and 3 are canceled. 
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A platoon organization device that organizes a platoon of vehicles transporting packages, the platoon organization device comprising: at least one processor programmed to: acquire operation plan information including a departure place, a destination, and information indicating whether the vehicle corresponds to a special vehicle, of each vehicle, the special vehicle being a vehicle having at least one of a predetermined function and equipment that resolves an event when the event that requires stopping of the vehicle occurs in at least one of the vehicle and a driver; extract a plurality of vehicles having at least a part of sections in common in a course from the departure place to the destination, based on the operation plan information; organize a platoon including the extracted vehicles such that at least one special vehicle is included in a vehicle group organizing the platoon from a platoon departure place, which is a departure place of the platoon, to a platoon destination, which is a destination of the platoon; and output platoon information indicating the organized platoon wherein the special vehicle is a repair vehicle or a toilet vehicle, wherein the repair vehicle is a vehicle having equipment for repairing the vehicle, and wherein the toilet vehicle is a vehicle provided with a toilet for use by an occupant, and wherein the platoon is organized such that the repair vehicle or the toilet vehicle is included in the vehicle group organizing the platoon from the platoon departure place to the platoon destination.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 7, A platoon organization method in a platoon organization device that organizes a platoon of vehicles transporting packages, the platoon organization method comprising: acquiring operation plan information including a departure place, a destination, and information indicating whether the vehicle corresponds to a special vehicle, of each vehicle, the special vehicle being a vehicle having at least one of a predetermined function and equipment that resolves an event when the event that requires stopping of the vehicle occurs in at least one of the vehicle and a driver; extracting a plurality of vehicles having at least a part of sections in common in a course from the departure place to the destination, based on the operation plan information; organizing a platoon including the vehicles extracted by the step of extracting such that at least one special vehicle is included in a vehicle group organizing the platoon from a platoon departure place, which is a departure place of the platoon, to a platoon destination, which is a destination of the platoon; and outputting platoon information indicating the platoon organized by the step of organizing, wherein the special vehicle is a repair vehicle or a toilet vehicle, wherein the repair vehicle is a vehicle having equipment for repairing the vehicle, and wherein the toilet vehicle is a vehicle provided with a toilet for use by an occupant, and organizing the platoon such that the repair vehicle or the toilet vehicle is included in the vehicle group organizing the platoon from the platoon departure place to the platoon destination.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666